Public access to European Parliament, Council and Commission documents (debate)
The next item is the report by Mr Cashman, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a regulation of the European Parliament and of the Council regarding public access to European Parliament, Council and Commission documents (recast) C6-0184/2008 -.
rapporteur. - Mr President, I look forward to this debate, and particularly to hearing from those who are not so keen on enhancing transparency and public access to documents.
I wish to begin by thanking the seven ministers from the EU who have declared their support for my report. In particular, they are, and I quote: 'therefore, glad to see that Parliament's Committee on Civil Liberties, Justice and Home Affairs adopted a report on 17 February 2009 that shares our vision of a more transparent Union'.
I find it staggering that, when we are trying to reconnect to our citizens, people do not support transparency and openness. I find it equally staggering that, when we are trying to connect the institutions back to the public, there is a lack of willingness to enhance public scrutiny and accountability.
Some Members have raised doubts about whether all the amendments that my report proposes are within the scope of the legal basis of the regulation - Article 255 of the Treaty. I should like to set their minds at rest: the object of Regulation (EC) No 1049/2001 is: 'to give the public a right of access to documents of the institution which is as wide as possible. That right of public access to the documents of the institution is related to the democratic nature of those institutions.' Do not simply take my word for it - I am quoting verbatim from the Turco judgment of the Court of Justice. It is in the spirit of that judgment that we must interpret Article 255 of the Treaty.
Take our Amendment 44 on classified documents. It is simply disingenuous to say, as the Commission has, that the classification of documents as confidential has no link with public access to such documents. Under the present version of Regulation (EC) No 1049/2001, documents may only be classified in order to safeguard the essential interests protected under Article 4(1). So the link is already there. What we have done is to draw the logical consequences from that link and incorporate rules on the classification of documents into the regulation itself. These rules, which are carefully modelled on the rules the Council and the Commission already apply, define limits on the public's right to access to documents, just as Article 255 requires, and there is nothing in the Treaty to prevent the institutions adopting these in the regulation.
Take our Amendment 24, which refers to agencies and bodies created by the institution. Regulation (EC) No 1049/2001, as amended, will lay down the principles, conditions and limits of public access to the documents of those agencies, but it will not, in itself, create obligations for agencies.
If you read our Amendment 29, for example, you will see that the regulation applies only to documents held by the institutions, although it does set the standards that agencies will be expected to follow in adopting their own rules on public access to their documents, in accordance, I might add, with the joint declaration adopted by the Council, the Commission and Parliament on 30 May 2001.
Let me also point out for those who cannot witness it, the sadness that the Council is not here to attach the due importance to this extremely important report.
I know some of you were also concerned that we went too far in seeking to ensure that Member States did not undermine the level of transparency the regulation aims at. I believe I have come a long way to meet concerns, as you will see from compromise amendments that remind the Member States of their duties under Article 10 of the Treaty not to stand in the way of the achievement of the Community's objectives, including transparency and democracy.
The amendments by Mr Nassauer may bring some reassurances to his group and other MEPs who are concerned that some private information may get into the public domain. That will not happen and cannot happen under my report. There is still the space to think that personal and private data will remain protected, so I will listen with great interest as to why those who oppose this regulation do so.
Vice-President of the Commission. - Mr President, thank you for a very substantive report on the Commission's proposal for a recast of Regulation (EC) No 1049/2001 regarding public access to documents. This is a very important and cherished subject and I appreciate the enormous work that has been done by Mr Cashman, as rapporteur, and also many other active, interested and skilled people in this House.
This is a subject that touches upon fundamental and sometimes conflicting rights of citizens, associations and undertakings. We need to look very carefully at the necessary changes to be made to this Regulation and we need to remain focused on openness. All three institutions have agreed that, overall, Regulation (EC) No 1049/2001 has worked remarkably well for almost eight years now. Parliament, Council and Commission are much more open now than ever before. You could say that the change of rules led to a change of practice and to a change of minds and attitudes.
At the same time, Parliament, Council and Commission also agree that legitimate interests have received adequate protection. We should not forget that the EU institutions have granted access to a higher number of documents, while a decrease in the number and rate of refusals has been registered. So I hope you agree that Regulation (EC) No 1049/2001 has proven its value. For this reason, a complete overhaul is not necessary.
Having said this, even a good tool can always be improved. The legal base we have as our starting point is Article 255 of the Treaty, as has already been mentioned by the rapporteur. Following that, the Regulation shall define principles and the limits governing the citizen's right of access to documents. As regards the report at hand, I note that some amendments go beyond the scope of Article 255 of the Treaty and therefore these amendments cannot be accepted. But - and this is an important 'but' - they point to important issues that may well be addressed in another context. The Commission will certainly look at that with a constructive, pragmatic and open mind.
It is good practice to assess from time to time whether legislation works well and achieves its objectives, and it is in this spirit that the Commission drafted its proposal for a recast of the Regulation. The use of the recast technique meets the objective of better lawmaking. Since this Regulation touches upon a fundamental right of citizens, it is of the utmost importance to adopt a single, clear and readable legal text.
The recast technique does not tie the hands of the legislator more than the traditional way of amending legislation. Irrespective of the choice of legislative technique, the Community legislator may not go beyond the aim of the proposal.
We are committed to continuing to enhance transparency and openness, and I firmly believe that this is a good way to do it. In this context, however, I have to mention that a number of the amendments concern provisions of Regulation (EC) No 1049/2001 which the Commission did not propose to amend. We are not in a position to accept them because they go beyond the scope of the Commission's proposal.
Having said this, the Commission is, of course, willing to take on board good ideas, although we are at the moment still in the early stages of the procedure. I would like to confirm that the Commission is willing to have discussions with the two co-legislators and that we want to try to find common ground in order to reach a balanced and workable compromise text. However, the Commission prefers to come forward with an amended proposal when the two co-legislators have stated their position. We cannot and will not prejudge or anticipate discussions or negotiations.
We should also bear in mind the changes that the Lisbon Treaty - if and when it enters into force - will bring about on this important issue. Regulation (EC) No 1049/2001 will then apply to all institutions, bodies, agencies and offices of the European Union, albeit to a limited extent for the Court of Justice, the European Central Bank and the European Investment Bank. For citizens, the Lisbon Treaty will mean real progress when all EU bodies will apply a common set of rules on access to documents. Such a single set of rules ensures consistency but, at the same time, it must be tailored to fit the great number of bodies with very different mandates and competences.
I would also like to repeat what I have said on previous occasions in this House and elsewhere. Regulation (EC) No 1049/2001 is the cornerstone of a policy on transparency, but we also need to think about what we can do proactively outside the formal legislation. That is why I announced at the joint committee meeting of the Committee on Civil Liberties, Justice and Home Affairs of 20 January that I am taking the initiative to prepare an openness action plan. Improved registers, greater user-friendliness and accessibility, active dissemination, and quicker publishing of documents are some examples of what I want to address in this action plan and, of course, continue to discuss with the other EU institutions. This is a pragmatic and efficient way to mainstream transparency into all our policies. We need to lead by example.
In this spirit, we should also look at ways to make our institutions and the way they operate more understandable to citizens. We need an active policy of informing citizens and making them aware of how Europe-wide policies affect their everyday life. Regulation (EC) No 1049/2001 is, of course, an important tool but, beyond the legal text, it is how we put this into practice that really counts.
To sum up the Commission's position on Mr Cashman's report at this stage of the procedure, I would like to say the following. There are some amendments the Commission cannot accept because they go beyond the legal base of Article 255 of the Treaty. There are other amendments we cannot accept because they go beyond the scope of the Commission's proposed changes, but in some cases, such amendments nevertheless point to important issues that may well be addressed in another context. Also, the Commission is always willing to take on board good ideas in whatever context it may be. Once we have Parliament's and the Council's positions, you will have the position from the third corner in the institutional triangle.
I look forward to an interesting and thought-provoking discussion to come. The subject deserves that, and our citizens are entitled to expect clear and well-functioning legislation on public access to our documents.
draftsman of the opinion of the Committee on Legal Affairs. - (IT) Mr President, ladies and gentlemen, I have one minute for the Committee on Legal Affairs and one for the Group of the Greens/European Free Alliance. Therefore, I would like to combine them, since the two things have much in common in this case.
Mr President, we in the Committee on Legal Affairs have discussed the recast issue at length. I will say straight away that we are not at all pleased: indeed, we think that the use of the recast procedure for this kind of act was not a particularly bright decision, not least because, as the Commissioner said, the real task here is to understand how a regulation that has worked fairly well, but could be perfected, can, in fact, be improved. So, the outcome, whether through the use of this procedure or through the practical proposals that have been made, is surely a step backwards compared with the current situation. Something must therefore be done about it, and it is more difficult to do this with the recast procedure than with a full legislative mandate.
The second thing I would like to say is that there is no point in beating about the bush: I am pleased that the Commissioner is announcing welcome initiatives on transparency and openness, but the fact remains that the Commission's proposal excludes documents that are currently open and transparent from the scope of this legislation. That is the truth of the matter, and it is also true that a number of Member States, including her own, have said as much quite clearly and have said that it is unacceptable.
Today, the problem is that if we want to improve a piece of legislation, we cannot all simply defend the status quo because if we do, we run the risk of being less transparent, less comprehensible and even, may I say, less democratic.
Mr President, transparency is the basis of democracy. Unfortunately, the European Union can hardly brag about its transparency. Directives need to be changed, but so do attitudes. What can you say about the statement by the Council that outsiders should not be given documents relating to legal advice in connection with legislative procedure? Outsiders, citizens if you like, should not be given them then. I cannot understand how European Union citizens can be outsiders.
Attitudes, therefore, have to change. Legislation has to change to make the legislative documents of the Council, Parliament and Commission transparent, and the emphasis here is on legislative documents. If I make a comparison with my own country, for example, and the Finnish Parliament, we could not imagine the statements of its Constitutional Law Committee being secret. That would mean the people would not be told the reasons why this or that law is being enacted; and the Council says we should not say anything because the public are outsiders.
In legislation, in the formulation of directives, in everything, we need to work on the assumption that we should increase transparency, and there is also room for improvement in voting procedures. We should have electronic voting...
(The President cut off the speaker)
Mr President, Commissioner, we should not waste the opportunity presented by this excellent report to reach agreement at first reading - I mean, during this Parliamentary term - so as to create legislation ensuring greater transparency in access to documents. Excuses are not acceptable, and I hope we have the time and the common sense to reach such agreement on this excellent report.
In the report, we in the Committee on Petitions express our concern at the fact that, where infringement proceedings are brought against a Member State as a result of a petition by citizens, the Member State has the right to deny access to the public documents used in those infringement proceedings, thereby shutting the door on citizens' participation.
We are also very concerned at the lack of interoperability and the technical block that exists in the European Parliament regarding the use of interoperable documents, that is to say, open-standard documents, which are not compatible with the software and IT platform that Parliament is currently using, which is specific to a single company.
The fact is that the European institutions do not guarantee citizens genuine access to the content of documents without imposing discrimination of a technical nature. That is unacceptable, because people cannot access the documents that we are creating. As I speak at this moment, no one can access my words without a technical platform provided by a particular firm that has a monopoly on this information. That really is something that goes against transparency and access to information.
Mr President, we fully share Mr Cashman's aims and commitment to transparency, but we must not forget that there is a regulation that is being recast here. Together, we have pushed the current transparency legislation through. The four Nordic Member States have written to the committee about this regulation, stating that it increases citizens' trust in the EU and that it provides the greatest possible degree of transparency. Mr Cashman and I have always worked very well together, but this time we did not have enough time to sort out all of the issues that were unclear. In other words, it is quite early on in the process, but I welcome many of the proposals and look forward to our continued cooperation.
When the Transparency Regulation was adopted, the 'yes' votes from the Group of the European People's Party (Christian Democrats) and European Democrats were decisive in winning the vote. This time, too, the PPE-DE votes will probably be significant for the final outcome, which will presumably come during a new Parliament. The PPE-DE Group will use its votes to strengthen legal certainty, predictability and clarity when the rules are formulated as the process continues. We want increased transparency and citizens must be able to follow the democratic debate. We believe that the matter requires more preparation, so that there are common impact assessments with regard to the institutions' way of working, for example.
A number of amendments, around 40 to 50 of them, which relate to the Commission's right of initiative, have caused some discussion. The only thing I would like to add is that it should not result in a greater lack of clarity, as that would run counter to the aim of the recast. What is on the table today will probably be modified after the elections. The PPE-DE Group wishes, then, to achieve a degree of transparency that can receive the support of all EU citizens and Member States. This requires those involved to know what the rules are - that being the aim of the proposal. Sanctions cannot be used, either, if there are no clear instructions. As regards sanctions, there is already existing legislation to be taken into account. We therefore see the proposal as an as yet unfinished product, but we fully agree with Mr Cashman that it should lead to increased transparency and that is what we have indicated in our amendments. Transparency is an important part of democracy.
I have five minutes for the PPE-DE Group, so could I just say my last few words?
(SV) We say 'yes' to transparency, but we want to avoid the naivety that can expose people to danger or abuse.
Will the PPE-DE Group lose the three minutes, or what?
I do not know what to say. The agenda specified two minutes, but I am sure that you will have a further opportunity to speak.
on behalf of the PSE Group. - Mr President, I will speak in English in honour of our rapporteur. With this very interesting report, Parliament is doing three things. First of all, it is taking realities into consideration. We are speaking now about privacy in the era of the Internet and not privacy as an abstract notion. We are taking into account the use of Regulation (EC) No 1049/2001 which has, for some time, been applied to problems but also with good use.
We are taking into account the Charter of Fundamental Rights, the proposals by the Ombudsman and other agencies, and the case-law of the Court. We are also taking into account the Commission's real proposal with its possibilities and its drawbacks - and I think there are some drawbacks.
The second point - and this is very interesting - is that this report is based on principles and not technicalities; a balance between access to documents and the safeguarding of private life; a generalised access to documents but with very precise rules; a very important distinction between public and private interests and this notion of European public interest which is very important to those of us who love Europe; a distinction between legislative and non-legislative procedures which is also interesting; parity between EU transparency and Member State transparency.
Lastly, the most important thing is that this report tries to establish a complete system of transparency - not transparency for every institution separately, but transparency on an interinstitutional basis where all the institutions are taken into account and where the principles of good administration and the Charter of Fundamental Rights are also taken into account. There is also a very common set of classified information, albeit with spy movie names such as EU Confidential, EU Top Secret, but it is important to have a common set of rules in this matter also.
What we are trying to achieve here is transparency as a general rule, with exceptions where those exceptions are justified by the protection of other rights, but to have a common set of rules whereby transparency is the most important one but other exceptions are also taken into account.
Mr President, ladies and gentlemen, excuse me if I am not able to stay to hear the Commissioner's answer. I believe there is something significant missing from this debate and that something is the Council which has, in truth, been absent from the entire debate, including at committee stage. This, moreover, is the material point: there exists, particularly within the Council, a concept of Europe as the sum of the governments of national states. Consequently when these governments meet together as legislators, these affairs are, shall we say, confidential; citizens must then await the final outcome.
This simply cannot be tolerated when we know that the European Union has legislative powers and citizens have a right to information throughout the entire legislative process. As confirmed and demonstrated by the judgment in the Maurizio Turco case, citizens have a right to information on the positions of national delegations within the Council as well as on legal opinions. That is why we pledge our full support for Mr Cashman's report, which embodies a different idea of Europe; that of European democracy.
I believe that Mr Cashman should also be supported in his attempt to put forward proposals that go above and beyond those made by the Commission. The European Commission would be mistaken if it were to ask us to limit our activities as a legislative body to the proposals put forward by the Commission. I believe that our right to extend the mandate is even enshrined in the treaties. I hope that Mr Cashman will accept our proposed amendments, particularly on greater financial transparency, and I believe that as the European Parliament, we should set a good example.
I read today in the press that our decision to publish parliamentary attendance - this has nothing to do with this report - a decision taken in this House, has, however, apparently run up against technical problems that will prevent it from being implemented before the European elections. There is no technical problem, this job can be done quickly and easily, and I hope that as Parliament we will set a good example on this as well as on the rapporteur's necessary and positive changes to the Commission's proposal for improved access to documents. We hope to hear something from the empty Council benches sooner or later, if only a public explanation of their reasons for opposing our proposals. They must have the courage to publicly defend the idea of a Europe that must make its decisions on legislation in secret, something I regard as wholly unacceptable.
Mr President, transparency and public access in respect of everything to do with legislation and political decisions is one of the most important factors behind being a democratic society. Transparency and public access create a sense of participation and confidence in the political system. The opposite - secrecy and the withholding of documents - creates mistrust and a sense of not being involved, and can sometimes aid in the development of corruption and the abuse of power.
An increasing amount of national legislation, with the principle of public access we have in Sweden, for example, is now being made at EU level. The decisions have been transferred to EU level, but transparency and public access have not followed. Our citizens see this, of course, and that is one reason why we have a low turnout for elections to the European Parliament. Citizens find it difficult to penetrate and understand the decision-making process within the EU system and feel, quite rightly, that decisions are taken and legislation is created at EU level without them having any real opportunity to study all of the documents. They therefore have no opportunity to discuss, debate or influence the decision makers.
We all want to increase the turn-out for the Parliamentary elections, but, if we are to succeed in this, campaigns and exhortations to go and vote are simply not enough. In order for this to be meaningful, we need to do everything we can to provide citizens with information and awareness. We must establish a dialogue with the citizens instead of the one-sided provision of information from above. Public access must be the main principle, secrecy must be an exception. There must be a specific method for permitting secrecy in specific cases and there must be strong grounds for doing so where that is the case.
The Confederal Group of the European United Left/Nordic Green Left and I have submitted amendments to, among other things, broaden the definition of documents, make more documents accessible to the public and prevent any individual Member State from being able to submit a veto. Commissioner Wallström said that a good tool can always be improved. Unfortunately, this report will not bring improvements, but will, in fact, make things worse. However, it can be improved by supporting the amendments tabled by myself and the GUE/NGL Group. Therefore, for the sake of democracy, vote in favour of the GUE/NGL amendments and increase the citizens' ability to get involved.
Thank you, Mr President, Mr Cashman has written a good report, for which I would like to express my support. The Commission's revision of the 2008 Transparency Initiative will make public access to EU documents more difficult. If this report is adopted, it will go a long way towards rectifying that. However, we still lack access to the advisory working parties within the Commission. According to a statement from the organisation Alter-EU made just before Christmas, we have satisfactory listed information on only two thirds of the members of the working parties involved in producing legislative proposals within the EU. This is completely unacceptable. As a citizen, I need to know whether it is tobacco industry lobbyists or health organisations that are advising the Commission when an initiative to improve public health is to be produced. I also need to know whether it is the chemicals industry or the environmental organisations sitting round the table when an aquatic environment plan is drawn up.
(DE) Mr President, one reason why we fell into the trap of globalisation is specifically that we failed to avoid the Europe trap. The Europe trap essentially lies in our failure, then as now, to act according to the tried and tested principles of transparency of the Scandinavian and other states.
I have now been a Member of this Chamber for 10 years and it was not by chance that, when I arrived here - not with this intention, but it came to me very quickly - I found myself saying, 'oh my word, transparency is the crucial issue', and for that reason, I set up the European Transparency Initiative back in 2000. The initiative was adopted by the Commission word for word, it is just that there is still little by way of substance.
Commissioner, you can read up on what I said to your fellow Swede Anna Lindh - in a long speech at the Nice Summit - in this area. You, as a Swede, understand what this is about. You do know what should really be done.
In the European Union, however, the reality when it comes to transparency issues is that the task we face is like trying to clear an avalanche with a shovel. We are not getting through, and new snow keeps on coming. There is only one way to rescue this European Union, and that is to have real transparency on the Swedish model plus that of the US Freedom of Information Act right now, immediately. Without it, you will experience yet more avalanches, and this time they will hit populated areas.
(DE) Mr President, Commissioner, ladies and gentlemen, we decide laws at European level for several hundred million people, and that is why transparency is required. We all agree on the objective - transparency is important, and I also think that we, as the European Parliament, have no need to hide. We are under the media spotlight, we are watched by journalists, our work is already transparent.
We all agree on the objective, but we must be allowed to argue about the methods of achieving it, and just because someone disputes and wants to get to the bottom of those methods that does not necessarily mean that he or she wants everything to be done behind closed doors. Rather, such people are often just people who ask questions. Here in the Group of the European People's Party (Christian Democrats) and European Democrats, we have a lot of critical questions, such as about the competition procedure in the Council, such as on the issue of whether we need to make all the legal service's documents public, such as the question of whether the private affairs of an MEP should now be the subject of public discussion. We fight for data protection for our citizens, yet MEPs are to be expected to make everything public. Asking questions like this is allowed.
The key point, the reason why there is also a lot of scepticism in our group, is the question of the legislative process. When we vote, everyone can look up how individual MEPs have voted. All MEPs must also bear responsibility for the way they vote. This is already in evidence as things stand. In a legislative process, though, in the trialogue, when we discuss things amongst ourselves, there also has to be a place for carrying out negotiations.
We know that, if everything were public, the form of negotiations that we have today would no longer exist because you would be putting your head above the parapet as soon as you tried to seek out and to bring about political compromises. That is why there is still a large amount of scepticism in this group about this proposal. We will clarify the final position of our group tonight.
I would like to make one thing clear on behalf of my group, however, which is that we do want transparency, but the methods of achieving it must continue to be up for discussion. We do all agree on the objective. Looking at the individual European institutions, it is not Parliament that is the problem. It is, rather, the Council, which is not represented here today, that represents the problem as, alas, we have no idea what goes on in the Council's working groups.
(SV) Mr President, Commissioner Wallström, I would like to begin by thanking Mr Cashman and others who have contributed to the fact that we will soon be taking a new and long-awaited step towards making our work more accessible to our citizens. Vice-President and Commissioner Wallström has also fought hard and long.
When Sweden joined the EU, many people were worried that documents would leak out via that country, which has a very strong public access principle, but this has not happened at all. Mr Cashman can tell us about this, because if someone is in favour of transparency and accessibility, that person will also know where the limits are for working material, secrecy and disclosure.
In the Committee on Civil liberties, Justice and Home Affairs, the Group of the European People's Party (Christian Democrats) and European Democrats abstained from voting. I hope that you are now in favour of increasing public access within the EU, so that the Swedish Presidency, together with the rest of us, will be able to take this important and key democratic issue further for all EU citizens. However, I can understand the PPE-DE Group's hesitancy - after all, it was your group that ensured that we were forced to have a secret vote when Turkey was to begin accession negotiations. Is that what you want? I hope that Parliament will now stand united and that we can proudly say to our voters in the EU elections in June that the EU will become increasingly open - that we have no hidden agendas and that we want to be scrutinised on and judged by what we do - and with a transparency of which we can be proud. We do a lot of good things and it would be good if the citizens were better able to follow the work that we do.
(PL) Mr President, it is clear to everyone that the decision-making process of the Community's institutions and bodies must take place openly and publicly. That is the basis of democracy. Based on this principle, citizens and elected authorities should have the broadest possible access to the documents held by the European institutions, which includes this Parliament. This will enable citizens to truly participate in the political process and to ask the public authorities for clarification.
Despite the efforts made by the European institutions to increase openness and transparency, the situation is, unfortunately, far from satisfactory. The Committee on Petitions has stated that citizens are aware of the deficiencies and failures in the implementation of this right. It is extremely important that in rights infringement procedures, which are often brought as a result of citizens' petitions, citizens are assured of full access to all documents at each stage in their pursuit of their rights. This should also apply to the documents with which the European institutions are provided by the Member States. This has been a major problem, even for the Commission in the German Jugendamt case, where access to information was highly restricted, even though it was public information.
I would like to underline once again, that easy access by petitioners to the information they need should be the foundation for the success of the European transparency initiative. The principles of democracy demand it.
(DE) Mr President, the problem of the estrangement of the public from politics in the EU is something that is well known, which is why we attempt to demonstrate our citizen-friendliness over and over again. This includes regularly recurring initiatives to simplify access to the documents of Parliament, the Council and the Commission.
The Internet is, of course, a cheap and simple tool to achieve this. The EU's homepage has been revised and has, at least, been made more logical and easier to navigate around than it was in the past. In its Internet presence, the EU also highlights the importance of multilingualism as a significant factor in achieving greater transparency, legitimacy and efficiency within the Union. Yet it does not, in reality, live up to what it asks of itself. In practice, the consistent use of the three working languages German, English and French would, in fact, make it possible to reach the majority of the population.
Even the Internet presence of the current Presidency, which is in English, French and Czech, takes no account of the fact that German, with an 18% share of mother-tongue speakers in the EU, is the language with the most native speakers in the Union, while a further 14% of EU citizens speak it as a foreign language. I believe it is time that more attention was finally paid to this state of affairs.
Mr President, access to information is one of the cornerstones of democracy. People have to have the widest possible access to all information at the early stages of the decisions taken by the institutions, or on the background to these decisions, so that they can fully participate in the formulation of policies.
The EU aspires to be more democratic and accessible to its citizens, so granting the widest possible access to EU documents is crucial to the Union's efforts to increase citizens' confidence in its institutions and to the whole legitimacy of this institution. That is why I was rather disappointed at the Commission's proposal regarding this regulation, although I would like to congratulate the rapporteur on the very good, dedicated and skilful work he has done in this context.
I would also like to thank Mrs Jäätteenmäki for her great efforts in this matter. Both of them have held to the guiding principles of openness and transparency where denying access to any document held by an institution is a definite exception. Such exceptions are, in some cases, necessary, but they should be limited to the smallest number on a clearly defined basis.
I also welcome the initiatives to push for the more proactive and clear disclosure of documents through improved Internet databases. Accessing documents is also a question of finding them. Often, information exists online but is hiding behind complex databases and here, we certainly need a lot more development.
Colleagues, we are defenders of democracy and, therefore, should have been more active already. We have to be very bold in defending broad access and transparency to all documents. I think that this is not the time to start compromising, or else we may compromise our status as good decision makers in the eyes of our voters as well.
(PL) Mr President, first of all, I should like to congratulate Michael Cashman on an outstanding report which affects one of the most important aspects of European democracy.
The European Union is undergoing systematic changes and transformations. Unfortunately, communication between the European Union and its citizens is not keeping up with these changes. The situation is similar with access to documents and information destined for the citizens themselves.
Transparency is a fundamental principle of the European Union, set out in Article 255 of the EC Treaty. Every citizen of the European Union and any natural or legal person residing or established in a Member State has the right to access European Parliament, Council and Commission documents.
We can only get the citizens of Europe interested in and build their confidence in the EU institutions, in MEPs and national politicians if we provide complete and honest information. It is therefore our duty to increase the transparency and effectiveness of the institutions of the European Union to the greatest degree possible. We must focus on making it easier for users to access information and on continuing to simplify the system and its tools.
Although it could do with some improvement and streamlining, the regulation which affects this report provides a sound legal basis. I am therefore sorry that the Commission gave no consideration to the rapporteur's 2006 proposal on transparency.
Mr President, access to documents is one part of the process of transparency, but there are many other issues. The use of documents and information is key, and one of the big problems we have - and we acknowledge it, and the Commissioner in the Chamber currently is one of the best practised - is to get knowledge of the EU's decision-making process out there, because people do not understand the process. During the Lisbon Treaty debate in Ireland, people came up to me and said: 'you are urging us to vote 'yes' and you are going to lose your job'. They thought I was the Commissioner - perish the thought!
It is not enough to say that we give people loads of information, because in one sense, that would lead to a lack of transparency: it just covers things up with mountains of paper but no clarity. I would prefer that people fully understood how this place works and therefore could engage with it. I dare say that there are many in this House who do not fully know how this place works. I rest my case.
(LT) In an attempt to solve the Baltic countries' energy island problem, in particular with the growing threat to Lithuania's energy security following the closure of Ignalina Nuclear Power Plant at the end of this year, the European Commission has drafted the European Union Strategy for the Baltic Sea Region. I called on the European Commission's Directorate-General for Energy and Transport to provide an opportunity to see the document. I was told that there had been no discussion with the high level group drafting the strategy on the possibility of publicising information and documents, as formulated in the answer: Sharing with the outside world. The European Parliament is being classed as the outside world, to which information is not provided. Time and again we have discussed the opportunities available to society to see documents held by EU institutions, have we not? If a Member of the European Parliament representing citizens does not have such a right, this is a disastrous situation.
Vice-President of the Commission. - Mr President, I should like to thank the Members for an interesting debate and for their many valuable comments.
Regulation (EC) No 1049/2001 will now be updated to 'version two', one might say. It is important to point out again that we are not starting from scratch: we already have a good basis, and it is just a matter of improving on that. This will also be a version for the age of the Internet, as was mentioned in the debate. Electronic registers will now be included, and add to that active dissemination, as examples of these improvements.
The ideal situation would, of course, be for us to disseminate information so actively that no requests for access have to be made since everything is already out there - with some exceptions, of course. I can give you one example of what can be done, which is that I have already made my own correspondence register available on the Internet, so you can see my correspondence and documents.
It is not possible for me to go through all the comments that were made during the debate, but I want to comment briefly on a few crucial points, one of which concerns the definition of documents under Article 3. This is one of the articles of the Commission's proposal that have been most discussed and, I admit, most criticised.
We maintain that the current definition leads to ambiguity and a risk of unpredictability and bad practice. Is this Post-It note a document, for example? Mr Cashman is saying it is, and according to the wide definition in the Regulation, it could very well be so - as could the other scribbles I have here. Sometimes it is not helpful to make a definition too broad. We still maintain a wide definition, but we will reduce the discretionary non-disclosure of documents. The definition that we propose is much wider than the notion of official documents often used in national legislation. It comes very close to the concept of information in the UK Freedom of Information Act and in the Dutch law on transparency, for example. The registration of documents is an obligation under internal Commission rules, but these do not determine whether a document falls within the scope of the regulation. So we clarified and helped with the definition of documents. This will also help citizens to know what is it you can and should ask for in order to get full information. A more precise definition of documents means safer administration and more clarity for citizens.
The Court has ruled that documents relating to an ongoing investigation are manifestly covered by an exception to the right of access and, therefore, that those files are currently not acceptable and this does not constitute additional restriction of the right of access. In no Member State do citizens have access to the files of the competition authorities - I just wanted to make that point.
I also acknowledge that we could have explained and phrased things better in Article 3. I believe we share the same goal, and thus it should also be possible to find a clear and unambiguous wording. This is an example of an area where we should be able to achieve a good compromise text.
Another fiercely discussed point is Article 5(2) concerning access to Member States' documents. Let me be clear that the Commission's intention has been to implement what the European Court of Justice has ruled, and Member States must effectively justify why they refuse access to one of their documents, just as the institutions do regarding all other documents. The bottom line will always be the rules in Regulation (EC) No 1049/2001.
However, it is equally important that the Commission can have correspondence with Member States, for example, in the field of infringements of EU law. We need to have the possibility to quickly find satisfactory solutions from the perspective of both the Commission and EU citizens, as codified by EU law. Those kinds of contacts need to remain confidential, and that is also what the Court has said.
Finally, I shall just comment on the 'space to think' under Article 4(3). If we think carefully, I guess most people would agree that Parliament, as well as the Commission and the Council, needs a certain space to think. Documents related to decisions that have not yet been taken, or reflecting internal discussions, are not the same as other documents. What about the records of political group meetings or preparations? You have yourselves identified a number of problems and limitations arising from refusing a space to think, considering, again, what would benefit citizens most and what would be most helpful.
I must say that I would have preferred the Council to be here - as many of you have said - just as I would have preferred a fuller House, because these are absolutely crucial issues for all of us. The big task for us all in the next few weeks or months is to find common ground. That is also true within this House, and today's debate has shown that it is not always that easy. The more divisions there are, the more difficult it will be when the three institutions hold discussions. Parliament, the Council and the Commission each have their role, which should be respected, and I hope Parliament will speak with one strong voice, because that will benefit us all and benefit the end result, which I hope will be a balanced and workable compromise text.
rapporteur. - Mr President, those were interesting remarks, but I am afraid they have very little to do with the contents of my report.
I would point out that we have nothing to fear from public scrutiny and we have absolutely everything to fear as institutions from hiding information. We become more vulnerable. Commissioner, it is official documents which are accessible. Go back and look at the report. The space to think. Official documents. Within the notion of a space to think, that will not be official. Go back to the report. Accept our principles.
It has been an interesting debate but I have to say that the recast - which you defend - is not in the spirit of the interinstitutional agreement and it is not enough. You say it has worked well, but I am afraid the recast ignores vital jurisprudence on what actually needs to be done.
My reasons for delaying the final vote are so that we have absolutely maximum flexibility to negotiate with the political parties and with the institutions. I would further point out that there is nothing to prevent the Commission from amending its proposal at any time after the vote tomorrow, except perhaps institutional and political reluctance.
I find it somewhat patronising to be told that we will get action plans. Commissioner, I do not doubt your personal commitment to openness and transparency, but I do not want action plans for our citizens. I want rights enshrined in law which cannot be taken away - not gifts, but rights.
Parliament must therefore put political pressure on the Presidency to negotiate and it may be that we will have to negotiate without the Commission. Yes, Commissioner, I know the Council is not here, but I do not give up on one Council. I have been in politics long enough to know that you fight and you fight.
Let me finally quote this President, if you will allow me: 'My Administration is committed to creating an unprecedented level of openness in Government. We will work together to ensure the public trust and establish a system of transparency, public participation and collaboration. Openness will strengthen our democracy and promote efficiency and effectiveness in Government'. So said Barack Obama on 21 January 2009. I await a comparable announcement from the Commission or, indeed, from President Barroso.
The debate is closed.
The vote will take place on Wednesday, 11 March 2009.
(The sitting was suspended at 11.45 a.m. and resumed at 12.50 p.m.)
Written statements (Rule 142)
The amendments by the European Parliament to the regulation on public access to the documents of the European institutions, especially to documents relating to the legislative procedure, are a catalytic step in safeguarding transparency and participatory democracy in Europe.
Particularly important in my opinion is the requirement that every initiative or document designed to somehow influence the decision-making procedure must be published.
We are all aware that various lobbies frequently try to influence the legislative procedure by putting forward their arguments. European citizens have every right to know what these arguments and interventions are. They must be able to judge the essence of them and evaluate the final stance taken by their governments, the European Commission and, of course, their MEPs.
At least the same level of transparency should also be provided at national level by the Member States for their citizens on the basis of an express requirement in the European Parliament report, a call which we hope will very shortly be adopted by governments and national parliaments.